Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 16 are pending.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 discloses “The Hypergraph server according to claim 2”; however, in its current form the language states that claim 2 is dependent upon itself. It appears the claim should read “according to claim 1”. 
Mirroring the claim set of independent claim 9 and dependent claims thereof, it appears the dependency of claims 3 – 6 are correct.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 6 of U.S. Patent No. 9,996,567. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below:
Current Application 16/422,553
U.S. Patent No. 9,996,567
1
1
2
4
3
5
4
6
5
1
6
1
7
1
8
1
9
1
10
4

5
12
6
13
1
14
1
15
1
16
1


Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,331,644. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2 and 9 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0111434 issued to James Kajiya (hereinafter referred to as Kajiya) in view of U.S. Patent Application .
As to claim 1, Kajiya discloses computer readable instructions programmed thereon for facilitating communications with one or more client devices (communication between devices, see Para. 0032 – 0033 and 0120 - 0126); 
computer readable instructions programmed thereon for creating and persisting one or more hypergraph elements representative of data in the distributed knowledge hypergraph (hypergraphs comprise graphical diagrams with precise formation rules, see Para. 0024); and 
computer readable instructions programmed thereon for facilitating peer-to-peer communications with one or more other hypergraph servers using a defined hypergraph transfer protocol (HGTP) to access one or more other data represented by other hypergraph elements in the distributed knowledge hypergraph (creating transfer portals between servers, see Para. 0120 - 0126).
However, Kajiya does not explicitly disclose programming for facilitating communications with one or more client devices via a common hypergraph application programming interface.


Kajiya2 teaches computer readable instructions programmed thereon for facilitating communications with one or more client devices via a common hypergraph application programming interface (API for creating hypergraphs via creation engine, see Para. 0245).
Kajiya and Kajiya2 are analogous due to their disclosure of utilizing hypergraphs.


As to claim 2, Kajiya modified by Kajiya2 discloses wherein the computer readable instructions programmed thereon for facilitating communications with one or more client devices includes computer readable instructions programmed thereon for receiving a create command from the one or more client devices requesting creation of one or more hypergraph elements representative of the data (constraints that define relationships between elements and layers are expressed by a set of primitive relations created in the hypergraph structure, see Kajjiya2; Para, 0221).

Claims 9 – 10 are rejected using similar rationale to the rejection of claims 1 – 2 above.


Allowable Subject Matter
Claims 3 – 8 and 11 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to resolving the Double Patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.